No.    90-592
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1991


STATE OF MONTANA,
          Plaintiff and Respondent,
     v.                                                JUN 11 1991
WILLIAM ROBERT BERNHARDT,
          Defendant and Appellant.



APPEAL FROM:   District Court of the Fourth Judicial District,
               In and for the County of Missoula,
               The Honorable Douglas G. Harkin, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               William Dee Morris, Helena, Montana
          For Respondent:
               Honorable Marc Racicot, Attorney General,
               Barbara C. Harris, Assistant Attorney General,
               Helena, Montana; Robert L. Deschamps 111,
               Missoula County Attorney, Missoula, Montana


                             Submitted on ~riefs: March 21, 1991
                                            Decided:    June 11, 1991
Filed:



                              Clerk
Justice William E. Hunt, Sr., delivered the opinion of the Court.
     The defendant William Robert Bernhardt was found guilty of
criminal possession of dangerous drugs by a jury sitting in the
Fourth Judicial District, Missoula County.   He appeals from that
verdict.
     We affirm.
     The sole question presented for review is whether substantial
evidence was   introduced at trial upon which to convict the
defendant of criminal possession of methamphetamine.
     On or about March 13, 1989, the defendant was arrested in
downtown Missoula for domestic abuse. During the pat-down to check
for weapons, the arresting officer felt a round container in the
defendant's clothing, which he assumed to be a tobacco container.
The defendant was then handcuffed and placed in the back of the
squad car.
     The officer testified that on the ride to the station the
defendant was moving around in the back seat quite a bit, rocking
back and forth.    After they reached the jail parking lot, the
officer heard a noise that sounded to him like a hard container
dropping onto some metal.
    The officer took the defendant to jail, where paraphernalia
customarily used to take drugs was found in his pocket.       The
arresting officer returned to the patrol car and checked the back
seat area.     Under the cushion of the back seat, he found a
small green plastic container and two "bindles.I1 ~esiduein the
container later tested positive for cocaine and the material in the
bindles tested positive for methamphetamine.
     The defendant was convicted by a jury of criminal possession
of methamphetamine, and the court sentenced him to five years in
the Montana State Prison, all of which were suspended.
     The issue is whether substantial evidence was presented at
trial to convict the defendant of possession of methamphetamine.
     The arresting officer testified that it was during the pat
down search that he initially felt the object which seemed like a
chewing tobacco can that later proved to be a cocaine container.
The defendant maintains that that evidence could support a charge
of possession of cocaine, since that was what was found in the
container, but not possession of methamphetamine.        He states that
the evidence does nothing to directly connect the defendant with
the two bindles of methamphetamine found in the vicinity of the
plastic container.    The defendant reasons that the jury verdict
must have been "based on inferences only, a use of circumstantial
evidence forbidden by law."
     The   evidence   supporting    the   defendant's   conviction   for
possession   of   methamphetamine    is   sufficient to   support the
verdict. "Our standard of review on issues of substantial evidence
is that a conviction cannot be overturned if the evidence, when
viewed in a light most favorable to the prosecution, would allow
a rational trier of fact to find the essential elements of the
crime beyond a reasonable doubt."        State v. Tome, 228 Mont. 398,
400, 742 P.2d 479, 481 (1987), citing State v. Kutnyak, 211 Mont.
155, 174, 685 P.2d 901, 910 (1984). "When circumstantial evidence
is susceptible to two interpretations, one which supports guilt and
the other which supports innocence, the trier of fact determines
which is the most reasonable."     State v. Tome, 228 Mont. at 401,
742 P.2d at 481.
     We have defined "substantialt1as "such relevant evidence as
a   reasonable   mind   might   accept    as   adequate   to   support   a
concl~sion.~~
           State v. Kutnvak, 211 Mont. at 174, 685 P.2d at 910.
     ~lPossessionw the element of the crime in question here.
                 is
 possession^   is defined as the knowing control of anything for a
sufficient time to be        able to terminate control.          Section
45-2-101(52), MCA.      The testimony of the officer established the
defendant's presence and position in the car, his motions, and the
sound of an item hitting against metal in the back seat while the
defendant was sitting there. The officer testified that the round
container matched the size and shape of the container earlier felt
in the defendant's pocket and that the bindles of methamphetamine
were with the container when found.        The officer also testified
that the police vehicle was locked when he and the defendant were
away from it and that he recalled no one else who could have
deposited the items.
     The     foregoing   evidence   of   possession   of   the bindles   of
methamphetamine    is substantial enough to support the trier of
fact's verdict of guilty.
     ~fkirmed.




we Concur: